State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 15, 2016                   522054
________________________________

In the Matter of RICHARD
   BAILEY,
                    Petitioner,
      v

CHRISTOPHER MILLER, as                      MEMORANDUM AND JUDGMENT
   Superintendent of Great
   Meadow Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., Garry, Egan Jr., Mulvey and Aarons, JJ.

                             __________


     Richard Bailey, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Washington
County) to review a determination of respondent finding
petitioner guilty of violating certain prison disciplinary rules.

      Petitioner, a prison inmate, was assigned to the facility's
kitchen and responsible for preparing a meal for inmates in
keeplock on the day of the incident. After a correction officer
discovered that an excessive number of food trays were prepared
containing unauthorized food, petitioner was charged in a
misbehavior report with smuggling, stealing, possession of
contraband and wasting state food. Following a tier II
disciplinary hearing, petitioner was found guilty of the four
                              -2-                522054

charges, and the determination was later affirmed on
administrative appeal. This CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, photographic evidence
and testimony of the report's author who discovered the excessive
food trays and unauthorized food, as well as the testimony of the
cook, provide substantial evidence supporting the determination
of guilt (see Matter of Rizzuto v Eastman, 134 AD3d 1308, 1308
[2015]; Matter of Maddox v Fischer, 105 AD3d 1230, 1230 [2013];
Matter of Arriaga v Smith, 70 AD3d 1160, 1160 [2010]). We reject
petitioner's contention that the misbehavior report did not
sufficiently detail his role in the incident. The report alleges
that petitioner was one of the inmates responsible for preparing
the food trays for inmates in keeplock who were unable to attend
a facility event on that day and specified the excessive number
of food trays made and the unauthorized, stolen food items
discovered in those trays. In our view, the misbehavior report
provided sufficient detail to discern petitioner's role in the
incident so as to afford him an opportunity to prepare a defense
(see 7 NYCRR 251-3.1 [c] [4]; Matter of Pequero v Fischer, 122
AD3d 992, 993 [2014]; Matter of Basbus v Prack, 112 AD3d 1088,
1088 [2013]).

      Peters, P.J., Garry, Egan Jr., Mulvey and Aarons, JJ.,
concur.
                              -3-                  522054

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court